 In the Matter Of WESTINGHOUSE ELECTRIC & MANUFACTURING COM-PANYandWESTINGHOUSE EMPLOYEES ASSOCIATION, INC. (INDE-PENDENT)Case No. R-1570SUPPLEMENTAL DECISIONANDORDERJanuary 13, 1940On December 4, 1939, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election in theabove-entitled proceedings."On December 16, 1939, the Board issuedan Amendment to Direction of Election.2 The Direction of Election,as amended, provided that an election by secret ballot be conductedas early as possible but not later than thirty (30) days from the dateof the Direction among all hourly paid employees of the Mansfieldplant of Westinghouse Electric & Manufacturing Company, who wereemployed by the Company during the pay-roll period next preceding-the date of the Direction, including employees who did not workduring such pay-roll period because they were ill or on vacation andemployees who were then or had since been temporarily laid off, butexcluding all persons who had quit or had been discharged for causesince that date, and further excluding all supervisors, clerical em-ployees, designing and technical engineers, tool designers, draftsmen,time-study employees, and policemen, to determine whether or notthey desired to be represented by Westinghouse Employees Associa-tion, Inc., for the purposes of collective bargaining.Pursuant to the Direction, the election by secret ballot was held onDecember 28, 1939, at Mansfield, Ohio, under the direction and super-vision of the Regional Director for the Eighth Region.On Decem-ber 29, 1939, the Regional Director, acting pursuant to Article III,Section 9, of National Labor Relations Board Rules and Regula-tions-Series 2, issued and duly served upon the parties an ElectionReport containing a tally of the ballots. In his Report theRegionalDirector certified that the ballot was fairly and impartially con-118 N. L. R. B. 115.2 18 N. L. R. B. 120.19 N. L. R. B., No. 47.28 3030-41-vol. 19-28.421 422DECISIONS OF NATIONAL LABOR RELATIONS BOARDducted, that the ballots cast were duly and fairly counted under hissupervision, and that statements to such effect had been filed withhim by the observers.As to the balloting and its results, the Regional Director reportedas follows :Total number of employees eligible------------------------- 2, 700Total number of ballots cast------------------------------- 2,402Total number of votes for Westinghouse Employees Associa-tion, Inc -----------------------------------------------943Total number of votes against Westinghouse Employees As-sociation, Inc-------------------------------------------1,445Total number of blank ballots------------------------------12Total number of void ballots-------------------------------2Total number of challenged ballots-------------------------0No objections to the conduct of the ballot or the Election ReportHave been filed by any of the parties.The results of the election show that no collective bargaining repre-sentative has been selected by a majority of the employees in theappropriate unit.The petition of Westinghouse Employees Asso-ciation, Inc., for investigation and certification of representatives ofemployees ofWestinghouse Electric & Manufacturing Company,Mansfield, Ohio, will, therefore, be dismissed.ORDERBy virtue of Section 9 (c) of the National Labor Relations Act,49 Stat. 449, and pursuant to Article III, Sections 8 and 9, of NationalLabor Relations Board Rules andRegulations-Series 2, it is herebyORDEREDthat the petition for investigation and certification ofrepresentatives of employees ofWestinghouse Electric & Manufac-turing Company, Mansfield, Ohio, filed by WestinghouseEmployeesAssociation, Inc., be, and it herebyis, dismissed.